DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2022 has been entered.

Status of Claims
4.	This Office Action is in response to the Applicant's RCE filed August 3, 2022. Claim 10 was cancelled and claim 23 is new. Claim 1, 3-4, 7, 8-9, 11, 13, 17-22 have been amended. Claims 1-9 and 11-23 are presently pending and are presented for examination.

Response to Arguments/Remarks
5.	35 USC § 103 Rejection. Applicant's argument/remarks filed on August 3, 2022 regarding the previous 35 USC § 103 Rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are only directed to the new added amendments and not the prior rejection of record. Based on the new features of the claims presented in the amendments, further search and/or consideration was required to examine the amended claims, so a new 35 USC § 103 ground(s) of rejection is made further in view of Wang et al, US 2021/0282064, presented in this Non-Final Office Action.
Applicant argues that “Claim 1 as amended recites the element of selecting "one or more other communication apparatuses with which the communication apparatus is to communicate from a list of candidate communication apparatuses stored in a storage device… As set forth in claim 1 as amended, a list of candidate communication apparatuses stored in a storage device is used. "”. 

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. The new added limitation is expressly or impliedly contained in the prior art. For example, when a V2V or V2I travel along the road, the vehicle should be able to see a list of candidate communication apparatuses stored in a storage device capable of wireless connect to the vehicle/infrastructure to transfer data. This is the same way smart devices have a list of candidate networks available within some distance to connect to where the smart device user chooses whether to trust a network to transfer/obtain information from. This technology conventional and known in the art of communication and it would be obvious for a person of ordinary skill in the art to use it in vehicle communication systems. However, to show that the limitation is conventional and well known in the art, the examiner has added the reference of Wang to clarify the position of the examiner with respect to the applicant arguments.

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a list of candidate communication apparatuses stored in a storage device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-9 and 11-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

9.	Claim 1 recites “a list of candidate communication apparatuses stored in a storage device”. There is no description in the original specification filed 23 March 2020 of a list of candidate communication apparatuses stored in a storage device and how the communication apparatus selects one or more other communication apparatuses. “[T]he algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP § 2161.01. Because the specification fails to describe a list of candidate communication apparatuses stored in a storage device and how the communication apparatus selects one or more other communication apparatuses, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a). 
Claims 2-9 and 11-18 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 17, 19, 21, and 23 contain similar limitations as claim 1 so they are rejected for similar reasons.
Claims 20 and 22 depend from claims 19 and 21 respectively, and therefore include the same limitations as claims 20 and 22, so they are rejected for the same reasons. 


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-9, 11-22 are rejected under 35 U.S.C 103 as being unpatentable over Choi et al, US 2019/0137595, in view of Kim et al. US 10,203,699, further in view of Wang et al, US 2021/0282064, hereinafter referred to as Choi, Kim and Wang respectively.

Regarding claim 1, Choi discloses a communication apparatus that acquires information used for controlling a mobile body, the apparatus comprising: at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit cause the at least one processor circuit to at least (See at least ¶ 77, “The vehicle control device 100 includes a wireless communication unit 110”), (The examiner notes that Choi does not explicitly disclose an ECU, however the vehicle control device 100 of Choi is equivalent to an ECU);
Select one or more other communication apparatuses with which the communication apparatus is to communicate, based on a geographical location of the mobile body (See at least ¶ 17, “the controller may select any one device on the basis of distances between the vehicle and each of the plurality of devices, and set the current location using the location information of the selected device”), (See at least fig 3, ¶ 78, “the wireless communication unit 110 may include one or more modules allowing wireless communication between the vehicle control device 100 and a wireless communication system, between the vehicle control device 100 and another vehicle control device, or between the vehicle control device and an external server.”), (See at least fig 2, ¶ 94, “the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the vehicle control device…when the vehicle control device uses the Wi-Fi module, a position of the vehicle control device can be obtained based on information related to a wireless access point (AP) which transmits or receives a wireless signal to or from the Wi-Fi module. If necessary, the location information module 115 may perform any function of the other modules of the wireless communication unit 110 to obtain data regarding a position of the vehicle control device 100”); and 
acquire information, via a network interface from the one or more other communication apparatuses that have been selected (See at least fig 3, ¶ 174, “pieces of location information of a plurality of external infrastructures may be received from each of the external infrastructures. In this case, the vehicle control device may select any one of the external infrastructures on the basis of distances between the vehicle and each of the external infrastructures and set the current location of the vehicle”), (See at least fig 3, ¶ 150, “present disclosure obtains its own location information by utilizing the sensors provided in the vehicle and a surrounding V2X infrastructure (another vehicle, V2X base station, terminal, etc.).”), (See at least fig 3, ¶ 160, “The vehicle control device may map the location information of the vehicle obtained from the sensor and the location information of the external infrastructure received from the external infrastructure to the current location of the vehicle”).
Choi fails to explicitly disclose a communication apparatus.
However, Kim teaches a communication apparatus (See at least fig 1, item 103, 103a, Column 6, lines 19-45, “The processor may comprise an electronic control unit (ECU) implemented in a vehicle platform 103 such as a car, although other types of platforms are also possible and contemplated. The ECUs may receive and store the sensor data as vehicle operation data in the vehicle data store 121 for access and/or retrieval by the local ADAS controller 120. In some implementations, the processor(s) 115 may be capable of generating and providing electronic display signals to input and/or output device(s) 130, supporting the display of images via the output device(s) 130, capturing and transmitting images, performing complex tasks including various types of object recognition and situation detection, etc”), (See at least fig 1, item 103a, Column 5, lines 64-67, “The vehicle platform(s) 103 include computing device(s) 152 having sensor(s) 113, processor(s) 115, memory(ies) 117, communication unit(s) 119, a vehicle data store 121, actuator(s) 128, and an instance of a local ADAS controller”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of Choi and include a communication apparatus as taught by Kim because it would allow a vehicle to be reliably controlled via roadway communication infrastructure, such as an RSU (See Kim Col 4, lines 41-44).
Choi fails to explicitly disclose from a list of candidate communication apparatuses stored in a storage device.
However, Wang teaches from a list of candidate communication apparatuses stored in a storage device (See at least ¶ 42, “the controller 240 can be configured to generate one or more cell lists based on the communication network information. For example, the controller 240 can generate a cell list based on the communication network information. In an exemplary aspect, the cells list includes a list of the communication networks and/or of one or more cells of the communication networks. The cell list can be a look-up table in one or more aspects.”), (See at least ¶ 59, “The selection can be based on user input, one or more characteristics of the communication device 140 (e.g., battery status, one or more operating parameters of the communication device 140, etc.), communication network settings, and/or one or more other parameters as would be understood by one of ordinary skill in the art”), (See at least ¶ 33, “The controller 240 can be configured to perform one or more network selection operations to select one or more communication networks to be used by the communication device 120 to wireless communicate based on the determined mobility status and/or the movement characteristic(s).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of Choi and include from a list of candidate communication apparatuses stored in a storage device as taught by Wang because it would allow a vehicle to determine the communication network information associated with one or more networks currently serving the communication device and/or scan for available networks and determine communication network information based on the networks discovered by the scanning operation(s) (See Wang ¶ 32).

Regarding claim 2, Choi discloses the communication apparatus according to claim 1, wherein the one or more other communication apparatuses include a communication apparatus that is used in a fixed state (See at least fig 3, ¶ 15, “the controller receives location information
of a device which fixedly transmits predetermined location information, from the device, using the wireless communication unit and sets the current location using the location information of the device”), (See at least fig 3, ¶ 33, “a location of the terminal may be flexible and a location of the device may be fixed”), (See at least fig 3, ¶ 41, “the external terminal may include at least one of a fixed terminal which transmits predetermined location information from a fixed location and a mobile terminal which is mounted in a movable object and transmits flexible location information”).

Regarding claim 3, Choi discloses the communication apparatus according to claim 1, wherein the instructions that when executed by the processor circuit, further cause the at least one processor circuit to establish wireless communication with the one or more other communication apparatuses that have been selected (See at least fig 3, ¶ 15, “the controller receives location information of a device which fixedly transmits predetermined location information, from the device, using the wireless communication unit and sets the current location using the location information of the device”), (See at least fig 3, ¶ 19, “the controller may control the wireless communication unit to transmit the current location and information of the selected device to the server”).

Regarding claim 4, Choi discloses the communication apparatus according to claim 1, wherein the instructions that when executed by the processor circuit, further cause the at least one processor circuit to select the one or more other communication apparatuses from the list, based on a record of a recorder which is configured to determine, for each geographical location of the mobile body, the one or more other communication apparatuses with which the communication apparatus is to communicate (See at least fig 3, ¶ 15, “the controller receives location information of a device which fixedly transmits predetermined location information, from the device, using the wireless communication unit and sets the current location using the location information of the device”), (See at least fig 3, ¶ 33, “a location of the terminal may be flexible and a location of the device may be fixed”), (See at least fig 3, ¶ 41, “the external terminal may include at least one of a fixed terminal which transmits predetermined location information from a fixed location and a mobile terminal which is mounted in a movable object and transmits flexible location information”), (See at least ¶ 257, “The computer-readable
medium includes any type of recording device in which data that can be read by a computer system is stored”), (See at least ¶ 118, “the Wi-Fi location determination server may
extract (analyze) location information of the vehicle control device 100 using at least one wireless AP information extracted from the database”).

Regarding claim 5, Choi discloses the communication apparatus according to claim 4, wherein the record is updated when a communication apparatus that is communicable, and is other than the communication apparatuses recorded in the recorder is discovered (See at least ¶ 137, “The server may generate a virtual location table for the vehicle and update location information which is periodically/ irregularly received in the location table. The server
may check a location of the vehicle in real time using the location table, determine the location of the vehicle, or predict a place where the vehicle may enter”), (See at least ¶ 118, “the Wi-Fi location determination server may extract (analyze) location information of the vehicle control device 100 using at least one wireless AP information extracted from the database”), (See at least ¶ 196, “As the vehicle moves, the current location of the vehicle changes. In this case, the vehicle control device may reset the current location of the vehicle no the basis of a speed and a movement direction of the vehicle, as well as the location information of the first external infrastructure…the current location of the vehicle is reset on the basis of the location information of the first external infrastructure and a speed and a movement direction of the vehicle”), (See at least ¶ 197, “as the location of the vehicle is
changed, the external infrastructure closest to the vehicle may be changed. For example, as illustrated in FIGS. 4B and 4C, the external infrastructure closest to the vehicle may be
changed from the first external infrastructure to a second external infrastructure. In this case, the vehicle control device resets the current location of the vehicle using location information of the second external infrastructure instead of the first external infrastructure”).

Regarding claim 6, Choi discloses the communication apparatus according to claim 5, wherein the record is updated when a type of the communication apparatus that is not recorded is the same as a type of a communication apparatus recorded in the recorder (See at least ¶ 191, “The information of the external infrastructure may be different images according to types of the external infrastructure. Here, different images refer to images different in shape, length, color, and the like, for example”), (See at least ¶ 196, “As the vehicle moves, the current location of the vehicle changes. In this case, the vehicle control device may reset the current location of the vehicle no the basis of a speed and a movement direction of the vehicle, as well as the location information of the first external infrastructure…the current location of the vehicle is reset on the basis of the location information of the first external infrastructure and a speed and a movement direction of the vehicle”), (See at least ¶ 197, “as the location of the vehicle is changed, the external infrastructure closest to the vehicle may be changed. For example, as illustrated in FIGS. 4B and 4C, the external infrastructure closest to the vehicle may be changed from the first external infrastructure to a second external infrastructure. In this case, the vehicle control device resets the current location of the vehicle using location information of the second external infrastructure instead of the first external infrastructure”).

Regarding claim 7, Choi discloses the communication apparatus according to claim 1, wherein the instructions that when executed by the processor circuit, further cause the at least one processor circuit, when the mobile body is at a predetermined geographical location, not to acquire information from communication apparatuses other than the one or more other communication apparatuses that have been selected (See at least ¶ 196, “As the vehicle moves, the current location of the vehicle changes. In this case, the vehicle control device may reset the current location of the vehicle no the basis of a speed and a movement direction of the vehicle, as well as the location information of the first external infrastructure…the current location of the vehicle is reset on the basis of the location information of the first external infrastructure and a speed and a movement direction of the vehicle”), (See at least ¶ 197, “as the location of the vehicle is changed, the external infrastructure closest to the vehicle may be changed. For example, as illustrated in FIGS. 4B and 4C, the external infrastructure closest to the vehicle may be changed from the first external infrastructure to a second external infrastructure. In this case, the vehicle control device resets the current location of the vehicle using location information of the second external infrastructure instead of the first external infrastructure”).

Regarding claim 8, Choi discloses the communication apparatus according to claim 1, wherein the instructions that when executed by the processor circuit, further cause the at least one processor circuit to select the one or more other communication apparatuses from the list based further on an operation mode of the mobile body (See at least ¶ 161, “The external infrastructure is limited to an external infrastructure located within a predetermined distance from the vehicle control device…the user may set the predetermined distance to be small to increase positional accuracy of the vehicle control device”), (See at least ¶ 216, “the external infrastructure may output an interface allowing the user to select whether to share the location information thereof to the corresponding vehicle. Only when permission to use is received from the user of the external infrastructure, the external infrastructure shares its location information”), (See at least ¶ 241, “The vehicle control device may perform verification using the method described above with reference to FIG. 7 and may calculate the location information of the vehicle by selectively using only the sensor which have passed the verification, among the plurality of sensors. When at least one sensor has passed the verification”).

Regarding claim 9, Choi discloses the communication apparatus according to claim 1, wherein the instructions that when executed by the processor circuit, further cause the at least one processor circuit to select the one or more other communication apparatuses from the list based on a type of a geographical location of the mobile body (See at least ¶ 152, “FIG. 3 is a flowchart illustrating a method of setting, by a control device for a vehicle, a current location upon receiving location information of a device which fixedly transmits preset location information, from the device”),  (See at least ¶ 156, “the vehicle control device may obtain location information of the vehicle using GPS information. In another example, the vehicle control device may obtain a real-time image using a camera and obtain location information of the vehicle using a sign ( or notice) and/or a signboard included in the real-time image or correct the obtained information using the GPS information”), (See at least ¶ 192, “the information of the external infrastructure may include information on the type of the external infrastructure, location information of the external infrastructure, a provider providing the external infrastructure, and a precondition for using the location information of the external infrastructure”).

Regarding claim 11, Choi discloses the communication apparatus according to claim 1, wherein the mobile body is a vehicle (See at least ¶ 1, “The present disclosure relates to a control device
for a vehicle which is provided in a vehicle and executes one or more functions on the basis of location information of the vehicle”), and the number of one or more other communication apparatuses that are selected when the mobile body is in a manual driving mode is smaller than the number of one or more other communication apparatuses that are selected when the mobile body is in an automated driving mode or a remote driving mode (See at least ¶ 126, “The number of wireless APs required to obtain location information of the vehicle control device 100 may be variously changed according to a wireless communication environment within which the vehicle control device 100 is located”), (See at least ¶ 175, “when pieces of location information are received from m external infrastructures, an n-th external infrastructure closest to the vehicle, among the m external infrastructures, is selected, and the current location of the vehicle may be set using location information of the n-th external infrastructure. Here, m is a natural number, n is a natural number equal to or smaller than the m, and at least one of the m and the n may vary as the vehicle moves or the external infrastructure moves”).

Regarding claim 12, Choi discloses the communication apparatus according to claim 1.
Choi fails to explicitly disclose wherein the communication apparatus is an ECU mounted in the mobile body.
However, Kim teaches wherein the communication apparatus is an ECU mounted in the mobile body (See at least fig 1, item 103, 103a, Column 6, lines 19-45, “The processor may comprise an electronic control unit (ECU) implemented in a vehicle platform 103 such as a car, although other types of platforms are also possible and contemplated. The ECUs may receive and store the sensor data as vehicle operation data in the vehicle data store 121 for access and/or retrieval by the local ADAS controller 120. In some implementations, the processor(s) 115 may be capable of generating and providing electronic display signals to input and/or output device(s) 130, supporting the display of images via the output device(s) 130, capturing and transmitting images, performing complex tasks including various types of object recognition and situation detection, etc”), (See at least fig 1, item 103a, Column 5, lines 64-67, “The vehicle platform(s) 103 include computing device(s) 152 having sensor(s) 113, processor(s) 115, memory(ies) 117, communication unit(s) 119, a vehicle data store 121, actuator(s) 128, and an instance of a local ADAS controller”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of Choi and include wherein the communication apparatus is an ECU mounted in the mobile body as taught by Kim because it would allow a vehicle to be reliably controlled via roadway communication infrastructure, such as an RSU (See Kim Col 4, lines 41-44).

Regarding claim 13, Choi discloses the communication apparatus according to claim 12, wherein the instructions that when executed by the processor circuit, further cause the at least one processor circuit to acquire information through direct communication with the one or more other communication apparatuses that have been selected (See at least fig 3, ¶ 78, “the wireless communication unit 110 may include one or more modules allowing wireless communication between the vehicle control device 100 and a wireless communication system, between the vehicle control device 100 and another vehicle control device, or between the vehicle control device and an external server.”), (See at least fig 2, ¶ 94, “the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the vehicle control device…when the vehicle control device uses the Wi-Fi module, a position of the vehicle control device can be obtained based on information related to a wireless access point (AP) which transmits or receives a wireless signal to or from the Wi-Fi module. If necessary, the location information module 115 may perform any function of the other modules of the wireless communication unit 110 to obtain data regarding a position of the vehicle control device 100”), (See at least fig 3, ¶ 174, “pieces of location information of a plurality of external infrastructures may be received from each of the external infrastructures. In this case, the vehicle control device may select any one of the external infrastructures on the basis of distances between the vehicle and each of the external infrastructures and set the current location of the vehicle”).

Regarding claim 14, Choi discloses the communication apparatus according to claim 1, wherein the communication apparatus is a remote driving apparatus that is distant from the mobile body (See at least ¶ 78, “the wireless communication unit 110 may include one or more modules allowing wireless communication between the vehicle control device 100 and a wireless communication system, between the vehicle control device 100 and another vehicle control device, or between the vehicle control device and an external server.”), (See at least ¶ 179, “the vehicle control device may start autonomous driving to follow the external terminal to continuously use the location information of the external terminal. More specifically, the vehicle control device controls the vehicle to perform autonomous driving such that a predetermined distance from the selected external terminal is maintained.”).

Regarding claim 15, Choi discloses the communication apparatus according to claim 1, wherein the mobile body is a vehicle, and the one or more other communication apparatuses are related to a camera that shoots an image of a road (See at least ¶ 156, “the vehicle control device may obtain location information of the vehicle using GPS information. In another example, the vehicle control device may obtain a real-time image using a camera and obtain location information of the vehicle using a sign ( or notice) and/or a signboard included in the real-time image or correct the obtained information using the GPS information”), (See at least ¶ 192, “the information of the external infrastructure may include information on the type of the external infrastructure, location information of the external infrastructure, a provider providing the external infrastructure, and a precondition for using the location information of the external infrastructure”), (See at least ¶ 191, “The information of the external infrastructure may be different images according to types of the external infrastructure. Here, different images refer to images different in shape, length, color, and the like, for example”).

Regarding claim 16, Choi discloses a non-transitory storage medium that stores a program for causing a computer to function the communication apparatus according to claim 1 (See at least ¶ 257, “The computer-readable medium includes any type of recording device in which data that can be read by a computer system is stored. The computer-readable medium may be, for example, a hard disk drive (HDD), a solid-state disk (SSD), a silicon disk drive
(SDD), a ROM, a RAM, a CD-ROM, a magnetic tape, a floppy disk, an optical data storage device, and the like”).

Regarding claim 17, Choi discloses a communication method for a communication apparatus acquiring information used for controlling a mobile body (See at least ¶ 77, “The vehicle control device 100 includes a wireless communication unit 110”), (The examiner notes that Choi does not explicitly disclose an ECU, however the vehicle control device 100 of Choi is equivalent to an ECU), the method comprising: 
selecting one or more other communication apparatuses with which the communication apparatus is to communicate, based on a geographical location of the mobile body (See at least ¶ 17, “the controller may select any one device on the basis of distances between the vehicle and each of the plurality of devices, and set the current location using the location information of the selected device”), (See at least fig 3, ¶ 78, “the wireless communication unit 110 may include one or more modules allowing wireless communication between the vehicle control device 100 and a wireless communication system, between the vehicle control device 100 and another vehicle control device, or between the vehicle control device and an external server.”), (See at least fig 2, ¶ 94, “the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the vehicle control device…when the vehicle control device uses the Wi-Fi module, a position of the vehicle control device can be obtained based on information related to a wireless access point (AP) which transmits or receives a wireless signal to or from the Wi-Fi module. If necessary, the location information module 115 may perform any function of the other modules of the wireless communication unit 110 to obtain data regarding a position of the vehicle control device 100”); and 
acquiring information via a network interface from the one or more other communication apparatuses that have been selected (See at least fig 3, ¶ 174, “pieces of location information of a plurality of external infrastructures may be received from each of the external infrastructures. In this case, the vehicle control device may select any one of the external infrastructures on the basis of distances between the vehicle and each of the external infrastructures and set the current location of the vehicle”), (See at least fig 3, ¶ 150, “present disclosure obtains its own location information by utilizing the sensors provided in the vehicle and a surrounding V2X infrastructure (another vehicle, V2X base station, terminal, etc.).”), (See at least fig 3, ¶ 160, “The vehicle control device may map the location information of the vehicle obtained from the sensor and the location information of the external infrastructure received from the external infrastructure to the current location of the vehicle”).
Choi fails to explicitly disclose a communication apparatus.
However, Kim teaches a communication apparatus (See at least fig 1, item 103, 103a, Column 6, lines 19-45, “The processor may comprise an electronic control unit (ECU) implemented in a vehicle platform 103 such as a car, although other types of platforms are also possible and contemplated. The ECUs may receive and store the sensor data as vehicle operation data in the vehicle data store 121 for access and/or retrieval by the local ADAS controller 120. In some implementations, the processor(s) 115 may be capable of generating and providing electronic display signals to input and/or output device(s) 130, supporting the display of images via the output device(s) 130, capturing and transmitting images, performing complex tasks including various types of object recognition and situation detection, etc”), (See at least fig 1, item 103a, Column 5, lines 64-67, “The vehicle platform(s) 103 include computing device(s) 152 having sensor(s) 113, processor(s) 115, memory(ies) 117, communication unit(s) 119, a vehicle data store 121, actuator(s) 128, and an instance of a local ADAS controller”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of Choi and include a communication apparatus as taught by Kim because it would allow a vehicle to be reliably controlled via roadway communication infrastructure, such as an RSU (See Kim Col 4, lines 41-44).
Choi fails to explicitly disclose from a list of candidate communication apparatuses stored in a storage device.
However, Wang teaches from a list of candidate communication apparatuses stored in a storage device (See at least ¶ 42, “the controller 240 can be configured to generate one or more cell lists based on the communication network information. For example, the controller 240 can generate a cell list based on the communication network information. In an exemplary aspect, the cells list includes a list of the communication networks and/or of one or more cells of the communication networks. The cell list can be a look-up table in one or more aspects.”), (See at least ¶ 59, “The selection can be based on user input, one or more characteristics of the communication device 140 (e.g., battery status, one or more operating parameters of the communication device 140, etc.), communication network settings, and/or one or more other parameters as would be understood by one of ordinary skill in the art”), (See at least ¶ 33, “The controller 240 can be configured to perform one or more network selection operations to select one or more communication networks to be used by the communication device 120 to wireless communicate based on the determined mobility status and/or the movement characteristic(s).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of Choi and include from a list of candidate communication apparatuses stored in a storage device as taught by Wang because it would allow a vehicle to determine the communication network information associated with one or more networks currently serving the communication device and/or scan for available networks and determine communication network information based on the networks discovered by the scanning operation(s) (See Wang ¶ 32).

Regarding claim 18, Choi discloses the communication apparatus according to claim 1, wherein the instructions, that when executed by the processor circuit, further cause the at least one processor circuit to select one or more other communication apparatuses from the list that are located along a direction of forward movement of the mobile body and within a threshold distance from the mobile body, the threshold distance depending on a speed of the mobile body (See at least fig 3-7, ¶ 160 “The vehicle control device may share location information output from an infrastructure located outside the vehicle in the V2X communication environment, as well as sensors provided in the vehicle. The vehicle control device may map the location information of the vehicle obtained from the sensor and the location information of the external infrastructure received from the external infrastructure to the current location of the vehicle”), (See at least ¶ 172, “the current location of the vehicle may also be reset in consideration of a movement direction and speed of the vehicle on the basis of the location of the external infrastructure as a reference point”)

Regarding claim 19, Choi discloses a communication apparatus that acquires information used for controlling a mobile body, the apparatus comprising at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least (See at least ¶ 77, “The vehicle control device 100 includes a wireless communication unit 110”), (The examiner notes that Choi does not explicitly disclose an ECU, however the vehicle control device 100 of Choi is equivalent to an ECU); 
select one or more other communication apparatuses with which the communication apparatus is to communicate, based on a geographical location of the mobile body and based on whether an operation mode of the mobile body is a manual driving mode or not (See at least ¶ 17, “the controller may select any one device on the basis of distances between the vehicle and each of the plurality of devices, and set the current location using the location information of the selected device”), (See at least fig 3, ¶ 78, “the wireless communication unit 110 may include one or more modules allowing wireless communication between the vehicle control device 100 and a wireless communication system, between the vehicle control device 100 and another vehicle control device, or between the vehicle control device and an external server.”), (See at least fig 2, ¶ 94, “the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the vehicle control device…when the vehicle control device uses the Wi-Fi module, a position of the vehicle control device can be obtained based on information related to a wireless access point (AP) which transmits or receives a wireless signal to or from the Wi-Fi module. If necessary, the location information module 115 may perform any function of the other modules of the wireless communication unit 110 to obtain data regarding a position of the vehicle control device 100”) and 
acquire information via a network interface from the one or more other communication apparatuses that have been selected (See at least fig 3, ¶ 174, “pieces of location information of a plurality of external infrastructures may be received from each of the external infrastructures. In this case, the vehicle control device may select any one of the external infrastructures on the basis of distances between the vehicle and each of the external infrastructures and set the current location of the vehicle”), (See at least fig 3, ¶ 150, “present disclosure obtains its own location information by utilizing the sensors provided in the vehicle and a surrounding V2X infrastructure (another vehicle, V2X base station, terminal, etc.).”), (See at least fig 3, ¶ 160, “The vehicle control device may map the location information of the vehicle obtained from the sensor and the location information of the external infrastructure received from the external infrastructure to the current location of the vehicle”).
Choi fails to explicitly disclose a communication apparatus.
However, Kim teaches a communication apparatus (See at least fig 1, item 103, 103a, Column 6, lines 19-45, “The processor may comprise an electronic control unit (ECU) implemented in a vehicle platform 103 such as a car, although other types of platforms are also possible and contemplated. The ECUs may receive and store the sensor data as vehicle operation data in the vehicle data store 121 for access and/or retrieval by the local ADAS controller 120. In some implementations, the processor(s) 115 may be capable of generating and providing electronic display signals to input and/or output device(s) 130, supporting the display of images via the output device(s) 130, capturing and transmitting images, performing complex tasks including various types of object recognition and situation detection, etc”), (See at least fig 1, item 103a, Column 5, lines 64-67, “The vehicle platform(s) 103 include computing device(s) 152 having sensor(s) 113, processor(s) 115, memory(ies) 117, communication unit(s) 119, a vehicle data store 121, actuator(s) 128, and an instance of a local ADAS controller”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of Choi and include a communication apparatus as taught by Kim because it would allow a vehicle to be reliably controlled via roadway communication infrastructure, such as an RSU (See Kim Col 4, lines 41-44).
Choi fails to explicitly disclose from a list of candidate communication apparatuses stored in a storage device.
However, Wang teaches from a list of candidate communication apparatuses stored in a storage device (See at least ¶ 42, “the controller 240 can be configured to generate one or more cell lists based on the communication network information. For example, the controller 240 can generate a cell list based on the communication network information. In an exemplary aspect, the cells list includes a list of the communication networks and/or of one or more cells of the communication networks. The cell list can be a look-up table in one or more aspects.”), (See at least ¶ 59, “The selection can be based on user input, one or more characteristics of the communication device 140 (e.g., battery status, one or more operating parameters of the communication device 140, etc.), communication network settings, and/or one or more other parameters as would be understood by one of ordinary skill in the art”), (See at least ¶ 33, “The controller 240 can be configured to perform one or more network selection operations to select one or more communication networks to be used by the communication device 120 to wireless communicate based on the determined mobility status and/or the movement characteristic(s).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of Choi and include from a list of candidate communication apparatuses stored in a storage device as taught by Wang because it would allow a vehicle to determine the communication network information associated with one or more networks currently serving the communication device and/or scan for available networks and determine communication network information based on the networks discovered by the scanning operation(s) (See Wang ¶ 32).

Regarding claim 20, Choi discloses the communication apparatus according to claim 19, wherein the number of one or more other communication apparatuses that are selected when the mobile body is in a manual driving mode is smaller than the number of one or more other communication apparatuses that are selected when the mobile body is in a mode different from the manual driving mode (See at least ¶ 126, “The number of wireless APs required to obtain location information of the vehicle control device 100 may be variously changed according to a wireless communication environment within which the vehicle control device 100 is located”), (See at least ¶ 175, “when pieces of location information are received from m external infrastructures, an n-th external infrastructure closest to the vehicle, among the m external infrastructures, is selected, and the current location of the vehicle may be set using location information of the n-th external infrastructure. Here, m is a natural number, n is a
natural number equal to or smaller than the m, and at least one of the m and the n may vary as the vehicle moves or the external infrastructure moves”).

Regarding claim 21, Choi discloses a communication method for a communication apparatus acquiring information used for controlling a mobile body, the method comprising (See at least ¶ 77, “The vehicle control device 100 includes a wireless communication unit 110”), (The examiner notes that Choi does not explicitly disclose an ECU, however the vehicle control device 100 of Choi is equivalent to an ECU): 
Selecting one or more other communication apparatuses with which the communication apparatus is to communicate, based on a geographical location of the mobile body and based on whether an operation mode of the mobile body is a manual driving mode or not (See at least ¶ 17, “the controller may select any one device on the basis of distances between the vehicle and each of the plurality of devices, and set the current location using the location information of the selected device”), (See at least fig 3, ¶ 78, “the wireless communication unit 110 may include one or more modules allowing wireless communication between the vehicle control device 100 and a wireless communication system, between the vehicle control device 100 and another vehicle control device, or between the vehicle control device and an external server.”), (See at least fig 2, ¶ 94, “the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the vehicle control device…when the vehicle control device uses the Wi-Fi module, a position of the vehicle control device can be obtained based on information related to a wireless access point (AP) which transmits or receives a wireless signal to or from the Wi-Fi module. If necessary, the location information module 115 may perform any function of the other modules of the wireless communication unit 110 to obtain data regarding a position of the vehicle control device 100”) and 
acquiring information via a network interface from the one or more other communication apparatuses that have been selected (See at least fig 3, ¶ 174, “pieces of location information of a plurality of external infrastructures may be received from each of the external infrastructures. In this case, the vehicle control device may select any one of the external infrastructures on the basis of distances between the vehicle and each of the external infrastructures and set the current location of the vehicle”), (See at least fig 3, ¶ 150, “present disclosure obtains its own location information by utilizing the sensors provided in the vehicle and a surrounding V2X infrastructure (another vehicle, V2X base station, terminal, etc.).”), (See at least fig 3, ¶ 160, “The vehicle control device may map the location information of the vehicle obtained from the sensor and the location information of the external infrastructure received from the external infrastructure to the current location of the vehicle”).
Choi fails to explicitly disclose a communication apparatus.
However, Kim teaches a communication apparatus (See at least fig 1, item 103, 103a, Column 6, lines 19-45, “The processor may comprise an electronic control unit (ECU) implemented in a vehicle platform 103 such as a car, although other types of platforms are also possible and contemplated. The ECUs may receive and store the sensor data as vehicle operation data in the vehicle data store 121 for access and/or retrieval by the local ADAS controller 120. In some implementations, the processor(s) 115 may be capable of generating and providing electronic display signals to input and/or output device(s) 130, supporting the display of images via the output device(s) 130, capturing and transmitting images, performing complex tasks including various types of object recognition and situation detection, etc”), (See at least fig 1, item 103a, Column 5, lines 64-67, “The vehicle platform(s) 103 include computing device(s) 152 having sensor(s) 113, processor(s) 115, memory(ies) 117, communication unit(s) 119, a vehicle data store 121, actuator(s) 128, and an instance of a local ADAS controller”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication method of Choi and include a communication apparatus as taught by Kim because it would allow a vehicle to be reliably controlled via roadway communication infrastructure, such as an RSU (See Kim Col 4, lines 41-44).
Choi fails to explicitly disclose from a list of candidate communication apparatuses stored in a storage device.
However, Wang teaches from a list of candidate communication apparatuses stored in a storage device (See at least ¶ 42, “the controller 240 can be configured to generate one or more cell lists based on the communication network information. For example, the controller 240 can generate a cell list based on the communication network information. In an exemplary aspect, the cells list includes a list of the communication networks and/or of one or more cells of the communication networks. The cell list can be a look-up table in one or more aspects.”), (See at least ¶ 59, “The selection can be based on user input, one or more characteristics of the communication device 140 (e.g., battery status, one or more operating parameters of the communication device 140, etc.), communication network settings, and/or one or more other parameters as would be understood by one of ordinary skill in the art”), (See at least ¶ 33, “The controller 240 can be configured to perform one or more network selection operations to select one or more communication networks to be used by the communication device 120 to wireless communicate based on the determined mobility status and/or the movement characteristic(s).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of Choi and include from a list of candidate communication apparatuses stored in a storage device as taught by Wang because it would allow a vehicle to determine the communication network information associated with one or more networks currently serving the communication device and/or scan for available networks and determine communication network information based on the networks discovered by the scanning operation(s) (See Wang ¶ 32).

Regarding claim 22, Choi discloses the communication method according to claim 21, wherein the number of one or more other communication apparatuses that are selected when the mobile body is in a manual driving mode is smaller than the number of one or more other communication apparatuses that are selected when the mobile body is in a mode different from the manual driving mode (See at least ¶ 126, “The number of wireless APs required to obtain location information of the vehicle control device 100 may be variously changed according to a wireless communication environment within which the vehicle control device 100 is located”), (See at least ¶ 175, “when pieces of location information are received from m external infrastructures, an n-th external infrastructure closest to the vehicle, among the m external infrastructures, is selected, and the current location of the vehicle may be set using location information of the n-th external infrastructure. Here, m is a natural number, n is a
natural number equal to or smaller than the m, and at least one of the m and the n may vary as the vehicle moves or the external infrastructure moves”).

Regarding claim 23, Choi discloses an apparatus that acquires information used for controlling a mobile body, the apparatus comprising: at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least (See at least ¶ 77, “The vehicle control device 100 includes a wireless communication unit 110”), (The examiner notes that Choi does not explicitly disclose an ECU, however the vehicle control device 100 of Choi is equivalent to an ECU); 
select one or more other communication apparatuses with which the apparatus is to communicate, based on a geographical location of the mobile body and based on at least one of a speed of the mobile body and/or a direction of movement of the mobile body (See at least ¶ 17, “the controller may select any one device on the basis of distances between the vehicle and each of the plurality of devices, and set the current location using the location information of the selected device”), (See at least fig 3, ¶ 78, “the wireless communication unit 110 may include one or more modules allowing wireless communication between the vehicle control device 100 and a wireless communication system, between the vehicle control device 100 and another vehicle control device, or between the vehicle control device and an external server.”), (See at least fig 2, ¶ 94, “the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the vehicle control device…when the vehicle control device uses the Wi-Fi module, a position of the vehicle control device can be obtained based on information related to a wireless access point (AP) which transmits or receives a wireless signal to or from the Wi-Fi module. If necessary, the location information module 115 may perform any function of the other modules of the wireless communication unit 110 to obtain data regarding a position of the vehicle control device 100”); and 
acquire information via a network interface from the one or more other communication apparatuses that have been selected (See at least fig 3, ¶ 174, “pieces of location information of a plurality of external infrastructures may be received from each of the external infrastructures. In this case, the vehicle control device may select any one of the external infrastructures on the basis of distances between the vehicle and each of the external infrastructures and set the current location of the vehicle”), (See at least fig 3, ¶ 150, “present disclosure obtains its own location information by utilizing the sensors provided in the vehicle and a surrounding V2X infrastructure (another vehicle, V2X base station, terminal, etc.).”), (See at least fig 3, ¶ 160, “The vehicle control device may map the location information of the vehicle obtained from the sensor and the location information of the external infrastructure received from the external infrastructure to the current location of the vehicle”).
Choi fails to explicitly disclose a communication apparatus.
However, Kim teaches a communication apparatus (See at least fig 1, item 103, 103a, Column 6, lines 19-45, “The processor may comprise an electronic control unit (ECU) implemented in a vehicle platform 103 such as a car, although other types of platforms are also possible and contemplated. The ECUs may receive and store the sensor data as vehicle operation data in the vehicle data store 121 for access and/or retrieval by the local ADAS controller 120. In some implementations, the processor(s) 115 may be capable of generating and providing electronic display signals to input and/or output device(s) 130, supporting the display of images via the output device(s) 130, capturing and transmitting images, performing complex tasks including various types of object recognition and situation detection, etc”), (See at least fig 1, item 103a, Column 5, lines 64-67, “The vehicle platform(s) 103 include computing device(s) 152 having sensor(s) 113, processor(s) 115, memory(ies) 117, communication unit(s) 119, a vehicle data store 121, actuator(s) 128, and an instance of a local ADAS controller”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of Choi and include a communication apparatus as taught by Kim because it would allow a vehicle to be reliably controlled via roadway communication infrastructure, such as an RSU (See Kim Col 4, lines 41-44).
Choi fails to explicitly disclose from a list of candidate communication apparatuses stored in a storage device.
However, Wang teaches from a list of candidate communication apparatuses stored in a storage device (See at least ¶ 42, “the controller 240 can be configured to generate one or more cell lists based on the communication network information. For example, the controller 240 can generate a cell list based on the communication network information. In an exemplary aspect, the cells list includes a list of the communication networks and/or of one or more cells of the communication networks. The cell list can be a look-up table in one or more aspects.”), (See at least ¶ 59, “The selection can be based on user input, one or more characteristics of the communication device 140 (e.g., battery status, one or more operating parameters of the communication device 140, etc.), communication network settings, and/or one or more other parameters as would be understood by one of ordinary skill in the art”), (See at least ¶ 33, “The controller 240 can be configured to perform one or more network selection operations to select one or more communication networks to be used by the communication device 120 to wireless communicate based on the determined mobility status and/or the movement characteristic(s).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of Choi and include from a list of candidate communication apparatuses stored in a storage device as taught by Wang because it would allow a vehicle to determine the communication network information associated with one or more networks currently serving the communication device and/or scan for available networks and determine communication network information based on the networks discovered by the scanning operation(s) (See Wang ¶ 32).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665